Filed 7/19/21 In re A.P. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    In re A. P., a Person Coming Under the Juvenile Court                                      C092356
    Law.

    SAN JOAQUIN COUNTY HUMAN SERVICES                                                  (Super. Ct. No.
    AGENCY,                                                                        STKJVDP20190000179 )

                    Plaintiff and Respondent,

            v.

    D. P. et al.,

                    Defendants and Appellants.




          Appellant D. P. (father) and appellant T. S. (mother) (collectively, appellants),
appeal from the juvenile court’s orders terminating parental rights and freeing the minor
for adoption. (Welf. & Inst. Code,1 §§ 366.26, 395.) Appellants’ sole contention on



1         Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
appeal is that the San Joaquin County Human Services Agency (Agency) and the juvenile
court failed to comply with the inquiry and notice requirements of the Indian Child
Welfare Act (ICWA) because the Agency did not adequately inquire into information that
the minor may have Native American heritage. (25 U.S.C. § 1901 et seq.; § 224.2.) We
conditionally reverse and remand the matter for limited proceedings to ensure ICWA
compliance.
                                    BACKGROUND
       The underlying facts of the dependency are not at issue and we do not recite them.
We limit our recitation of the background to those facts relevant to the ICWA inquiry and
noticing requirements.
       On May 1, 2019, the Agency filed a petition pursuant to section 300, subdivisions
(b)(1) and (j) in regard to the minor, A. P. Mother denied having any Indian heritage.
Father stated that his paternal grandfather (the minor’s paternal great-grandfather) was a
tribal member in Oklahoma, but he did not know which tribe or provide any additional
information. Father filed a parental notification of Indian status form (Judicial Council
forms, form ICWA-020 (Jan. 1, 2008); hereafter ICWA-020 form) wherein he claimed he
may be a member of, or eligible for membership in a federally recognized Indian tribe but
he did not specify the tribe.
       On June 20, 2019, the Agency filed notice under the ICWA, which included
information regarding mother, father, the minor’s maternal and paternal grandparents,
maternal and paternal great-grandparents, and a maternal uncle. The notice identified
only mother as having Cherokee ancestry but did not include father’s possible Native
American ancestry.2 The ICWA-030 notice was sent to the Cherokee Nation, United



2     In its appellate brief, the Agency explains this discrepancy by asserting it “learned
that Mother claimed possible Cherokee ancestry in a previous dependency proceeding.”
However, this is not documented in the record.

                                             2
Keetoowah Band of Cherokee Indians, Eastern Band of Cherokee Indians, and the
Bureau of Indian Affairs (BIA). On August 21, 2019, the Agency filed a declaration of
efforts to identify tribal affiliation, which included the signed certified mail receipts and a
response from the Eastern Band of Cherokee Indians that stated the minor was not
registered or eligible to register for membership. The Agency did not file any declaration
or account of whether it made efforts to contact the paternal great-grandfather or any
other family members for further information. However, the notice did list the paternal
great-grandfather’s name and address in Oklahoma.
       On September 11, 2019, the juvenile court found that ICWA did not apply. On
September 17, 2019, the Agency filed responses from the Cherokee Nation and the
United Keetoowah Band of Indians, which stated that the minor was not registered or
eligible to be a member. The Agency’s January 14, 2020 and January 31, 2020 reports,
pursuant to section 366.26, noted the juvenile court’s ICWA findings made on
September 11, 2019, and that the Agency was awaiting the finding after hearing.
       At the July 14, 2020, contested section 366.26 hearing, the juvenile court
terminated appellants’ parental rights. On September 9, 2020, the Agency filed an
amended ICWA notice, which contained identifying information for both appellants, a
detailed list of potential tribal ancestry for both mother and father, the minor’s maternal
and paternal grandparents, maternal and paternal great-grandparents and a maternal
uncle. The notice reflected father’s claim of Native American ancestry and was sent to
approximately 39 Native American tribes from the Oklahoma region, including the
previously noticed Cherokee tribes and the BIA. The Agency’s July 27, 2020, status
review report showed that the Agency was awaiting ICWA findings prior to proceeding
with the adoption process. In November 2020, January 2021, and February 2021, the
Agency filed tribal responses with the juvenile court, all of which showed that the minor
was not a member or eligible for membership.



                                               3
       On February 1, 2021, the juvenile court issued new findings and orders showing
that the ICWA did not apply to the minor. The court noted that all but 12 tribes
responded that the minor was not a member and was not eligible for tribal membership
and the remaining 12 tribes had failed to respond to the amended notice. The court also
noted that one of the tribes that had failed to respond, the Cherokee Nation, had
previously responded to the first notice that the minor was not a member of the tribe and
was not eligible for tribal membership. Accordingly, the court concluded that notice had
been given as required by the ICWA and the minor was not an Indian child within the
definition of the ICWA.
       Appellants timely appealed.
                                      DISCUSSION
       On appeal, appellants contend that the termination of their parental rights should
be conditionally reversed and the matter remanded with directions to comply with the
ICWA. Specifically, appellants contend that the Agency failed to fulfill its “further
inquiry” duty because it did not contact the minor’s paternal and maternal relatives and
mailed inaccurate and incomplete ICWA-030 notices to the Cherokee Tribes. The
Agency responds that the record shows that proper ICWA notice was provided to the
Native American tribes in the Oklahoma region via the amended notice but does not
address the Agency’s failure to contact living relatives about potential Native American
heritage. We conclude that we must conditionally reverse and remand the matter for
limited proceedings for further inquiry in compliance with the ICWA.
       “The ICWA protects the interests of Indian children and promotes the stability and
security of Indian tribes by establishing minimum standards for removal of Indian
children from their families, and by permitting tribal participation in dependency
proceedings. (See 25 U.S.C. § 1902; In re Levi U. (2000) 78 Cal.App.4th 191, 195-196.)
A major purpose of the ICWA is to protect ‘Indian children who are members of or are
eligible for membership in an Indian tribe.’ (25 U.S.C. § 1901(3).)” (In re A.W. (2019)

                                             4
38 Cal.App.5th 655, 662.) The ICWA defines an “ ‘Indian child’ ” as a child who “is
either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe
and is the biological child of a member of an Indian tribe.” (25 U.S.C. § 1903(4).) The
juvenile court and the Agency have an affirmative and continuing duty, beginning at
initial contact, to inquire whether a child who is subject to the proceedings is, or may be,
an Indian child. (Cal. Rules of Court, rule 5.481(a); § 224.2, subd. (a).)
       Section 224.2, subdivision (e) provides that if the court or social worker has
reason to believe that an Indian child is involved in a proceeding, the court or social
worker shall, as soon as practicable, make further inquiry regarding the possible Indian
status of the child. Further inquiry includes, but is not limited to: (1) interviewing the
parents, Indian custodian, and extended family members to gather the information
required in paragraph (5) of subdivision (a) of section 224.3;3 (2) contacting the BIA and
the State Department of Social Services for assistance in identifying the names and
contact information of the tribes in which the child may be a member, or eligible for
membership in; and (3) contacting the tribe or tribes and any other person who may
reasonably be expected to have information regarding the child’s membership,
citizenship status, or eligibility. Contact with a tribe must, at a minimum, include
telephone, facsimile, or electronic mail contact to each tribe’s designated agent for receipt
of notices under the ICWA, and sharing information identified by the tribe as necessary
for the tribe to make a membership or eligibility determination, as well as information on
the current status of the child and the case. (§ 224.2, subd. (e).)
       “[S]ection 224.2 creates three distinct duties regarding ICWA in dependency
proceedings. First, from the Agency’s initial contact with a minor and his [or her] family,


3      Section 224.3, subdivision (a)(5) includes the name, birth date and birthplace of
the Indian child, if known; the name of the Indian tribe; and the names and other
identifying information of the Indian child’s biological parents, grandparents, and great-
grandparents, if known.


                                              5
the statute imposes a duty of inquiry to ask all involved persons whether the child may be
an Indian child. (§ 224.2, subds. (a), (b).) Second, if that initial inquiry creates a ‘reason
to believe’ the child is an Indian child, then the Agency ‘shall make further inquiry
regarding the possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id. subd. (e), italics added.) Third, if that further inquiry results in a reason
to know the child is an Indian child, then the formal notice requirements of section 224.3
apply. (See § 224.2, subd. (c) [court is obligated to inquire at the first appearance
whether anyone ‘knows or has reason to know that the child is an Indian child’]; id. at
subd. (d) [defining circumstances that establish a ‘reason to know’ a child is an Indian
child]; § 224.3 [ICWA notice is required if there is a ‘reason to know’ a child is an Indian
child as defined under § 224.2, subd. (d)].)” (In re D.S. (2020) 46 Cal.App.5th 1041,
1052.)
         Here, appellants contend the Agency failed to seek additional ancestor identifying
and tribal affiliation information from relatives. The record supports this contention.
Although the Agency compiled a substantial amount of information for the ICWA forms,
a considerable amount of information was missing, even about living relatives, and the
Agency’s supporting declarations and reports do not indicate whether the Agency
contacted any of mother’s and father’s living relatives. The notice sent to the tribes
shows the Agency possessed contact information for the minor’s paternal great-
grandfather, paternal grandmother, and maternal uncle. But there is nothing in the record
indicating whether the Agency made any effort to contact any of these relatives or glean
information about other living relatives with possible information about the minor’s
heritage. No declarations or information was provided to the court describing who, if
anyone, was interviewed in an attempt to obtain such information. In particular, there is
no indication whether the Agency contacted the paternal great-grandfather who father
purports to have Native American heritage. If a proper inquiry was made, the Agency
should have reported those facts to the court as part of its request to find that the ICWA

                                               6
did not apply. Section 224.2 does not identify a particular manner by which the Agency
must inform the juvenile court of its inquiry efforts when there is only “reason to believe”
a child may be an Indian child. (In re M.W. (2020) 49 Cal.App.5th 1034, 1046.) The
Agency may demonstrate its efforts or due diligence via reports, declaration, or
testimony. (Ibid.) But here, we have no indication of whether any efforts were made to
contact the minor’s family members.
       A reasonable construction of the record suggests that the Agency failed to perform
further inquiry required by section 224.2, subdivision (e), and therefore, the information
provided to the tribes may have been incomplete or inaccurate. In the absence of any
information regarding tribal affiliation for father, the Agency sent the amended ICWA
notice to the BIA and approximately 39 Native American tribes from the Oklahoma
region, including the previously noticed Cherokee tribes. The tribes that responded stated
they were unable to determine tribal affiliation based on the limited information
provided. Mother’s and father’s living relatives may have some information about tribal
affiliation, pertinent birthdates of relatives with potential Native American ancestry,
current contact information for additional relatives, or other ancestry information that
would have assisted the tribes and the BIA. Thus, the error was not harmless because it
overlooked what are potentially the best sources of information regarding the claim of
Native American heritage. A failure to conduct a proper ICWA inquiry requires a limited
reversal of the orders terminating parental rights and a remand for proper inquiry and any
required notice. (In re A.B. (2008) 164 Cal.App.4th 832, 839.) The Agency is obligated
to make an effort to obtain identifying ancestry information from both mother’s and
father’s relatives or document its attempts for the court to consider in making its ICWA
findings. If additional relevant information is obtainable through these relatives, that
information must be provided to the BIA and any identified tribes. Accordingly, we must
conditionally reverse and remand the matter for limited proceedings to ensure ICWA
compliance.

                                             7
                                      DISPOSITION
       The orders terminating parental rights are reversed conditionally, and the matter is
remanded to the juvenile court with directions to order the Agency to make further
inquiry in compliance with the provisions of the ICWA. If, after proper and complete
inquiry, the minor is found not to be an Indian child, the orders terminating parental
rights shall be reinstated. If, however, the minor is found to be an Indian child as defined
by the ICWA and the court determines the ICWA applies to this case, the juvenile court
is ordered to conduct a new section 366.26 hearing and proceed in accordance with the
ICWA, including considering any petition filed to invalidate prior orders. (25 U.S.C.
§ 1914; § 224, subd. (e).)



                                                 /s/
                                                 Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Duarte, J.




                                             8